


SEPARATION AGREEMENT

This Separation Agreement is made this 18th day of May, 2007 between Nalco
Company, for itself and on behalf of its direct or indirect affiliates, parents,
subsidiaries and predecessors (collectively the “Company” or “Nalco”) and Daniel
M. Harker (“Mr. Harker”).

Recitals

Mr. Harker’s employment with the Company will be terminated on June 30, 2007,
and he will provide consulting services to the Company from July 1, 2007 to
September 30, 2007 as requested by the Company to permit a reasonable transition
of his responsibilities.

Mr. Harker entered into a letter Agreement with the Company (then known as Nalco
Chemical Company) on August 18, 2000, an Employment Agreement with the Company
(then known as Ondeo Nalco Company) on January 1, 2003, a Severance Agreement
with the Company with effective date of January 1, 2004, and may have entered
into other agreements with predecessors of the Company (collectively all of
these agreements referred to as the “Agreements”).

Mr. Harker entered into a Death Benefit Agreement with the Company (then Nalco
Chemical Company) on January 1, 2000 (the “Death Benefit Agreement”).

Mr. Harker entered into a Management Members Agreement with Nalco LLC, an
indirect parent of Nalco, on or about June 30, 2004, pursuant to which
Mr. Harker was given the opportunity to invest in certain equity ownership units
in Nalco LLC (the “Management Members Agreement”).

Mr. Harker signed a consent permitting certain acceleration rights for the C and
D Units on December 13, 2006 (the “Consent Memorandum”).

Agreement

Accordingly, Mr. Harker and Nalco agree as follows:

1.

Termination of Employment and Consulting Services

Effective June 30, 2007, Mr. Harker will be terminated from all positions held
by him as an officer, employee or director of Nalco, and all of its direct or
indirect subsidiaries, parents and affiliates. Mr. Harker shall execute any
requested forms to resign from such positions. From July 1, 2007 to September
30, 2007, Mr. Harker will provide consulting services as reasonably requested by
Nalco and Nalco shall pay him a fee equal to the base salary he was receiving at
the time of his termination. The payments of this fee will be on the same
schedule as his

 

 

--------------------------------------------------------------------------------






former salary, but as a consultant he shall be an independent contractor
entitled to no other benefits, except as provided herein.

2.

Separation Benefits

 

a.

Mr. Harker and Nalco LLC will separately enter into an amendment of the
Management Members Agreement. This Agreement is conditioned upon the parties
executing the described amendment to the Management Members Agreement and is
subject to approval by the Company’s Board of Directors. If the Board of
Directors refuses approval, this Agreement and the Management Members Agreement
shall be void.

 

b.

The Company will continue Mr. Harker’s current medical and dental coverage for
the period through June 30, 2007 at current cost.

 

c.

The Company will reimburse tax assistance for Mr. Harker up to a cap of $2500.

 

d.

The Company will assign to Mr. Harker title in the Company car which he has
driven for the past 4 years. (Mr. Harker will not receive outplacement
assistance).

3.

Waiver of Benefits

In addition to the offset right under paragraph (g) of the Consent Memorandum,
Mr. Harker fully waives and releases any and all claim he has or might have had
to the severance benefits under Section 3(a) of the January 1, 2004 Severance
Agreement and further waives and releases any and all other claims he has to any
payments or benefits, or any severance payments or severance benefits from Nalco
or any of its direct or indirect affiliates, subsidiaries, parents or
predecessors under the Agreements or any other agreements or commitments.
Mr. Harker does not waive and release any claims under the Death Benefit
Agreement.

4.

Reconciliation of Expense Reports, Travel Advances, Credit Card Charges, and
Other Obligations

If he has not already done so, by July 15, 2007, Mr. Harker will deliver to
Nalco a final written report and reconciliation of all outstanding travel
advances and charges made against credit cards issued to Mr. Harker by or on
behalf of Nalco. Mr. Harker shall identify those portions of advances and
charges which were devoted to personal use and those portions that were devoted
to the business purposes of Nalco. For the portions devoted to Nalco’s business
purposes, Mr. Harker will provide all of the information normally provided under
Nalco’s practices and procedures, with appropriate receipts.

 

 

2

 

--------------------------------------------------------------------------------






Mr. Harker will also provide a detailed statement of all business expenses which
Mr. Harker claims he incurred for Nalco’s business purposes which have not been
reimbursed.

If the final report of business expenses, use of travel advances, and credit
card charges reveals Mr. Harker owes Nalco money, the sum owing shall be
promptly paid by him by check. If the report reveals Nalco owes Mr. Harker
money, the sum owing shall be promptly paid by check.

By filing Mr. Harker’s final report of business expenses, expenditure of travel
advances, and credit card charges, Mr. Harker warrants the accuracy of the
report and also that there are no further credit card charges or business
expenses (except minor telephone charges). Nalco shall not reimburse any
subsequently reported expenses.

Mr. Harker agrees to return all Nalco property to Nalco promptly upon request.

5.

General Release and Covenant Not to Sue

In consideration of Nalco’s promises under this Separation Agreement, Mr. Harker
individually, and Mr. Harker’s successors, assigns, heirs, and agents, and each
and all of them, hereby unconditionally and forever release, acquit, and
discharge Nalco, its direct or indirect parents, subsidiaries and affiliates,
and each of their respective officers, directors, stockholders, employees,
agents, and attorneys from any and all claims, demands, liabilities, and causes
of action of every kind, nature and description whatsoever whether known or
unknown, or suspected to exist, which Mr. Harker ever had or may now have up to
the date of signing this Agreement, against Nalco, or any of them, including,
without limitation, any claim arising out of or relating to (i) any aspect of
Mr. Harker’s employment with Nalco, including the termination of such
employment; (ii) any federal, state, local or other government statute,
regulation or ordinance of any country, including but not limited to the
following US laws, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, 29 U.S.C.
sec. 621 et. seq. as amended by the Older Workers’ Benefit Protection Act of
1990, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, and the Rehabilitation Act of 1973, The
Worker Adjustment and Retraining Notification Act and (iii) the common law of
the jurisdiction wherein Mr. Harker resides or any other jurisdiction, including
without limitation, intentional infliction of emotional distress, breach of
contract and any claims for consequential and/or punitive damages for any
reason. It is the intention of Mr. Harker that in executing this Agreement
Mr. Harker is providing a General Release and that it shall be an effective bar
to each and every claim, demand and cause of action, either known or unknown,
for all acts, or omissions of Nalco, its direct or indirect parents,
subsidiaries and affiliates, and each of their respective

 

 

3

 

--------------------------------------------------------------------------------






officers, directors, stockholders, employees, agents, and attorneys, occurring
prior to and up to the date this Agreement is executed. This release includes
but is not limited to:

 

-

any claims for assault, battery, wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other tort or
common law claims;

 

-

any claim to challenge the enforceability of any provision of the Severance
Agreement, including but not limited to the noncompetition, nondisclosure, and
nonsolicitation provisions in the Severance Agreement;

 

-

any claims for the breach of any written, implied or oral contract;

 

-

any claims of discrimination, harassment or retaliation based on such things as
age, national origin, ancestry, race, religion, sex (including sexual
harassment), sexual orientation, or physical or mental disability or medical
condition or any other protected status;

 

-

any claims for benefits or monetary equivalent of benefits except as provided in
this Agreement; and

 

-

any entitlement to reinstatement with or rehire or reemployment by Nalco.

Also waived are any rights to attorneys’ fees, compensation or other recovery as
the result of any legal action brought by Mr. Harker or on Mr. Harker’s behalf
by any other party, based on any right Mr. Harker has released and waived under
this Separation Agreement.

Excepted from this release are claims challenging the validity of this
Separation Agreement under the Age Discrimination in Employment Act.
Mr. Harker’s release under the Age Discrimination in Employment Act does not
apply to any claims that arise or may arise based on events that take place
after the date Mr. Harker signs this Agreement. Also not released are any claims
Mr. Harker may have for a) Worker’s Compensation benefits, b) accrued wages,
accrued but unused vacation pay, and accrued commissions, if any, up to the date
of termination, c) any vested pension benefits, or d) any right to unemployment
benefits.

Mr. Harker warrants that he: (a) has read this Agreement and understands its
provisions including the waivers and releases, (b) understands that this
Agreement includes a release of any rights or claims under the Age
Discrimination in Employment Act, (c) is waiving rights under this release on a
voluntary basis, without coercion or duress, in compliance with the Older
Workers Benefit Protection Act, and (d) has been advised to consult an attorney
before signing this Agreement.

 

 

4

 

--------------------------------------------------------------------------------






Mr. Harker agrees never to institute any charge, lawsuit, complaint, proceeding,
grievance or action of any kind (at law, in equity or otherwise) in any state or
federal court, or in any other public or private tribunal, against Nalco on any
grounds, for any occurrence from the beginning of time to the effective date of
this Agreement. The only exception to this covenant not to sue is a claim that
challenges the validity of this Separation Agreement and alleges age
discrimination. If Mr. Harker sues Nalco in violation of this Separation
Agreement, then Mr. Harker shall be liable for Nalco’s actual attorneys’ fess
and other litigation costs incurred in defending such matter

6.

Confidentiality and Covenants

Mr. Harker agrees not to disclose any of the terms of this Separation Agreement
to anyone, other than Mr. Harker’s spouse, attorney, and accountant or as
required by law. Mr. Harker may disclose the terms of this Separation Agreement
to these individuals only upon the understanding they shall be bound not to
disclose the terms to anyone else. Before disclosing these terms to them,
Mr. Harker shall inform them of their confidentiality obligations.

Disclosure of the terms of this Separation Agreement by anyone to whom
Mr. Harker discloses them shall be deemed an unauthorized disclosure by
Mr. Harker.

In exchange for the consideration hereunder, during the term of this Agreement
and for a period of two (2) years beginning on the effective date of
termination, (i) Mr. Harker shall not, within any jurisdiction or marketing area
in which the Company (or its subsidiaries and its affiliates) is doing business,
directly or indirectly, own, manage, operate, control, consult with, be employed
by, or participate in the ownership, management, operation or control of any
business of the type and character engaged in or competitive with that conducted
by the Company (or its subsidiaries and its affiliates).

Mr. Harker will not divulge, transmit or otherwise disclose (except as legally
compelled by court order, and then only to the extent required, after prompt
notice to the Company of any such order), directly or indirectly, any
confidential knowledge or information with respect to the business, operations,
finances, organization or employees of the Company (or its subsidiaries and
affiliates) or with respect to trade secrets, confidential or secret processes,
services, techniques, product formulations, customer information, marketing or
business plans with respect to the Company (or its subsidiaries and affiliates);
and (ii) Mr. Harker will not use, directly or indirectly, any confidential
information for the benefit of anyone other than the Company (or its
subsidiaries and affiliates); provided, however, that Mr. Harker has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the public other than through disclosure by Mr. Harker. All new processes,
techniques, know-how, inventions, plans,

 

 

5

 

--------------------------------------------------------------------------------






products, patents and devices developed, made or invented by Mr. Harker, alone
or with others, while an employee of the Company which are related to the
business of the Company (or its subsidiaries and affiliates) shall be and become
the sole property of the Company, unless released in writing by the Company, and
Mr. Harker hereby assigns any and all rights therein or thereto to the Company.
All files, records, correspondence, memoranda, notes or other documents
(including, without limitation, those in computer-readable form) or property
relating or belonging to the Company, whether prepared by Mr. Harker or
otherwise coming into his possession in the course of the performance of his
services under this Agreement, shall be the exclusive property of Company and
shall be delivered to Company and not retained by Mr. Harker (including, without
limitations, any copies thereof) upon termination of this Agreement for any
reason whatsoever.

Mr. Harker will communicate and disclose in writing to the Company all
inventions, discoveries, improvements, machines, devices, designs, processes,
products, software, treatments, formulae, mixtures and/or compounds whether
patentable or not as well as patents and patent applications made, conceived,
developed or acquired by Mr. Harker or under which Mr. Harker acquired the right
to grant licenses or become licensed, whether alone or jointly with others,
during his employment with the Company (all collectively referred to as
“Inventions”). All of Mr. Harker’s right, title and interest in, to and under
such Inventions, including licenses and right to grant licenses are the sole
property of the Company and the same are hereby assigned to the Company. Any
Invention disclosed by Mr. Harker to anyone within one (1) year after June 30,
2007, which relates to any matters pertaining to, applicable to, or useful in
connection with, the business of the Company shall be deemed to have been made
or conceived or developed by Mr. Harker during his employment with the Company.

For all of Mr. Harker’s Inventions, Mr. Harker will execute and deliver all
documents which the Company shall deem necessary or appropriate to assign,
transfer and convey to the Company, all of Mr. Harker’s right, title, interest
in and to such Inventions, and enable the Company to file and prosecute
applications for Letters Patent of the United States and any foreign countries
on Inventions as to which the Company wishes to file patent applications; and do
all other things (including the giving of evidence in suits and other
proceedings) which the Company shall deem necessary or appropriate to obtain,
maintain, and assert patents for any and all such Inventions and to assert its
rights in any Inventions not patented.

Mr. Harker hereby assigns to the Company the copyright in all works prepared by
Mr. Harker which are or were either within the scope of Mr. Harker’s employment
with the Company; or, based upon information acquired from the Company not
normally made available to the public; or, commissioned by the Company but not
within Mr. Harker’s scope of employment.

 

 

6

 

--------------------------------------------------------------------------------






Mr. Harker also agrees to do all things (including the giving of evidence in
suits and other proceedings) which the Company shall deem necessary or
appropriate to obtain, maintain, and enable the Company to protect its rights in
and to such works.

Mr. Harker hereby releases and allows the Company to use, for any lawful
purpose, any voice reproduction, photograph, or other video likeness of
Mr. Harker made in the scope of Mr. Harker’s employment.

All expenses incident to any action required by the Company to assign Inventions
or copyrights to the Company or so taken in its behalf pursuant to the terms of
this Agreement shall be borne by the Company, including a reasonable payment for
Mr. Harker’s time and expenses involved if not then in the Company’s employ.

Mr. Harker acknowledges that a breach of his covenants contained herein may
cause irreparable damage to the Company (its subsidiaries and affiliates), the
exact amount of which will be difficult to ascertain, that the remedies at law
for any such breach will be inadequate and that the payments and other benefits,
in this Separation Agreement and the amendment to the Management Members
Agreement, are additional consideration for the covenants contained herein.
Accordingly, Mr. Harker agrees that if he breaches any of the covenants
contained herein, in addition to any other remedy which may be available at law
or in equity, the Company shall be entitled to specific performance and
injunctive relief. In addition, the breach of any of the covenants contained
herein shall entitle the Company to permanently withhold, and, if applicable, to
recover from Mr. Harker any payments, benefits, or other entitlements, of any
type owed by the Company to Mr. Harker under the Severance Agreement, the
Consent Memorandum, this Separation Agreement, any other agreement or plan
irrespective of whether the covenants in this Separation Agreement or the
Severance Agreement are deemed enforceable by a court. The Company and
Mr. Harker further acknowledge that the time, scope, geographic area and other
provisions herein have been specifically negotiated by sophisticated commercial
parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Agreement. In the event
that the covenants herein shall be determined by any court of competent
jurisdiction to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, they shall be interpreted to extend only
over the maximum period of time for which they may be enforceable and/or over
the maximum geographical area as to which they may be enforceable and/or to the
maximum extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

Mr. Harker agrees to cooperate with the Company during his employment hereunder
and thereafter (including following Mr. Harker’s termination of employment for
any reason), by making himself reasonably available to testify on

 

 

7

 

--------------------------------------------------------------------------------






behalf of the Company in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, in any
such action, suit, or proceeding, by providing information and meeting and
consulting with the Company’s Board of Directors or its representatives or
counsel, or representatives or counsel to the Company, as reasonably requested;
provided, however that the same does not materially interfere with his then
current professional activities or important personal activities and is not
contrary to the best interests of Mr. Harker. The Company agrees to reimburse
Mr. Harker, on an after-tax basis, for all expenses including pre-approved legal
expenses, actually incurred in connection with his provision of testimony or
assistance.

Mr. Harker will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company, its
subsidiaries and affiliates or its or their respective officers, directors,
employees, advisors, businesses or reputations. The Company agrees that it shall
advise the members of the Board of Directors and its senior officers not to
disparage Mr. Harker and the Company shall use its reasonable business efforts
to prevent them from doing so; provided, however, the Company’s obligations to
Mr. Harker in the immediately preceding sentence shall not apply to any oral,
written or electronic statements, representations or other communications made
internally at the Company by any member of the Board of Directors or any of the
Company’s senior officers if such oral, written or electronic statements,
representations or other communications are made by any of the foregoing
individuals in the course of such individual’s duties, responsibilities or
obligations to the Company. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Mr. Harker or a representative of the Company from
making truthful statements or disclosures that are required by applicable law,
regulation or legal process.

7.

Additional Provisions

 

A.

Mr. Harker acknowledges and agrees that:

 

-

Mr. Harker is entering into this Agreement knowingly and voluntarily and of
Mr. Harker’s own free will and not because of any threats or duress;

 

-

Mr. Harker has been advised by this Agreement to consult with an attorney before
signing this Agreement;

 

-

Mr. Harker has read this Agreement and understands its provision, including that
a portion of the consideration being paid by Nalco is for a release of any
rights or claims under the Age Discrimination in Employment Act:

 

 

8

 

--------------------------------------------------------------------------------






 

-

Mr. Harker understands that Mr. Harker may take up to 21 days to consider this
Agreement before signing it;

 

-

After Mr. Harker signs this Agreement, Mr. Harker will have 7 days to revoke it;

 

-

If Mr. Harker wants to revoke it, Mr. Harker must deliver a written notice of
revocation to Ms. Mary Manupella at Nalco headquarters in Naperville, IL. If
Mr. Harker does not revoke it within 7 days after having signed it, this
Agreement will become final between and enforceable by the parties; and

 

-

If Mr. Harker chooses to revoke this Agreement within 7 days after Mr. Harker
signs it, Mr. Harker will not receive consideration set forth above and he shall
also be revoking the Amendment to the Management Members Agreement and all
benefits thereunder (Mr. Harker acknowledges that the Management Members
Agreement is conditioned upon his agreeing to this Agreement), or the other
benefits described hereunder.

Any violation by Mr. Harker of the covenants, commitments, or obligations, in
this Agreement shall release Nalco from its obligation to provide any other
benefits promised in this Agreement and shall release any rights in the vesting
of any units in Nalco LLC. Nalco’s right to withhold benefits and Nalco LLC’s
right to refuse the vesting of any Nalco LLC units shall be without prejudice to
any other remedy available to Nalco for breach of this Agreement.

 

B.

Mr. Harker shall not directly or indirectly employ, solicit for employment, or
otherwise contract for the services of any individual who is an employee of the
Company or its affiliates for a period of 5 years from the date of this
Agreement.

 

C.

Mr. Harker agrees not to (directly or indirectly, individually or with others)
do anything calculated or likely to have the effect of undermining, disparaging
or otherwise reflecting negatively upon Nalco, its officers, directors,
shareholders, employees, former employees agents, operations, reputation,
goodwill, business practices, products, services, suppliers, employees of
suppliers, and/or customers. Mr. Harker and Nalco agree that, because the exact
amount of potential damages to Nalco resulting from Mr. Harker’s breach of this
section is inherently difficult to determine with any precision, if a court
finds that Mr. Harker has breached this section in any respect, Mr. Harker will
pay all of Nalco’s actual attorneys’ fees and other litigation costs incurred in
obtaining an injunction and/or judgment against Mr. Harker.

 

 

9

 

--------------------------------------------------------------------------------






8.

Entire Agreement/Changes. This writing contains the entire Agreement between the
parties. There is no agreement or understanding between Mr. Harker and Nalco
about or pertaining to the termination of Mr. Harker’s employment with Nalco, or
about Mr. Harker’s obligations to Nalco regarding Mr. Harker’s termination
except those set forth in this Agreement. No changes to this Agreement shall be
enforceable against Nalco unless agreed to and acknowledged by Nalco as
evidenced by the signature of an authorized agent of Nalco.

9.

Severability. If any provision of this Agreement, other than the release
sections, is held by a court of competent jurisdiction to be unlawful, such
provision shall be stricken or modified by the court, and the remaining and/or
modified provisions shall remain in full force and effect. If the release
sections are held to be unlawful or unenforceable, the Agreement shall be
voidable at Nalco’s option.

10.

Choice of Law, Interpretation, Venue. This Agreement shall be governed by
Illinois law. This Agreement is a product of mutual authorship and shall be
neutrally construed. Any action under this agreement which may be brought before
the United States District Court for the Northern District of Illinois shall be
brought before the United States District Court for the Northern District of
Illinois.

In Witness Whereof, the parties have executed this Agreement on the date
indicated:

 

NALCO COMPANY

 

 


By: 



 

 

Title: 

 

 

Mr. Daniel M. Harker

 

 

10

 

--------------------------------------------------------------------------------